                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION

                                NO. 7:20-CR-103-M

UNITED STATES OF AMERICA               )
                                       )             MOTION FOR UPWARD
                                                    VARIANCE OR DEPARTURE
            v.                         )
                                       )
QUADARRIUS COTTEN                      )

      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby seeks an upward departure or

variance from the advisory guidelines pursuant United States Sentencing

Guidelines 5K2.0 based upon Circumstances of a Kind Not Adequately Taken Into

Consideration.

      1) On November 18, 2020, pursuant to a plea agreement, COTTON plead

         guilty to Count Two (distribution of a quantity of heroin), Count Three

         (distribution of a quantity of cocaine and fentanyl), Count Four (possession

         of a firearm in furtherance of a drug trafficking crime), Count Six

         (possession with intent to distribute a quantity of heroin).

      2) On January 22, 2020, COTTEN distributed 30 bags of heroin to someone

         working at the direction of law enforcement. COTTEN brought two young

         juveniles with him to the drug transaction. The juveniles witnessed the

         drug transaction which occurred in the bathroom of a restaurant.

      3) It is the position of the government that the advisory guidelines for Counts

         Two, Three and Six do not address or take into consideration this conduct.




         Case 7:20-cr-00103-M Document 39 Filed 02/23/21 Page 1 of 3
4) The Government contends that the appropriate advisory guideline based

   upon this and all relevant factors under 3553(a) is 33-41 and that this is

   at the expiration of Count Four.

Respectfully submitted, this 23rd day of February 2021.

                                ROBERT J. HIGDON, JR.
                                United States Attorney

                         BY: /s/ Timothy Severo
                              TIMOTHY SEVERO
                              Assistant United States Attorney
                              Criminal Division
                              U.S. Attorney’s Office, EDNC
                              300 North Third St., Suite 120
                              Wilmington, North Carolina 28401
                              Email: tim.severo@usdoj.gov
                              Telephone: (919)846-4530
                              Facsimile: (910) 399-6423




   Case 7:20-cr-00103-M Document 39 Filed 02/23/21 Page 2 of 3
                          CERTIFICATE OF SERVICE

      This is to certify that I have this 23rd day of February 2021, served a copy of

the foregoing Government’s Motion for upward departure or variance upon the

defendant in this action by sending a copy via CM/ECF:

      Leza Dricoll
      Attorney for Defendant


                         By: /s/ Timothy M. Severo
                         TIMOTHY M. SEVERO
                         Assistant United States Attorney
                         300 N. 3rd Street, Suite 120
                         Wilmington, NC 28401
                         Telephone: 919-856-4847
                         Fax: 919-856-4487
                         Email: tim.severo @usdoj.gov
                         NC State Bar No. 19621




         Case 7:20-cr-00103-M Document 39 Filed 02/23/21 Page 3 of 3
